UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-6655



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN CLARENCE JOHNSON, JR.,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:98-cr-00922-HMH; 6:06-cv-00174-HMH)


Submitted: May 18, 2006                          Decided: June 1, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Clarence Johnson, Jr., Appellant Pro Se.    Elizabeth Jean
Howard, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               John Clarence Johnson, Jr., a federal prisoner, seeks a

certificate of appealability to appeal the district court’s denial

of   his   28     U.S.C.    §     2255    (2000)     motion.       A    certificate       of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”                 28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of his

constitutional       claims       is     debatable    and   that       any    dispositive

procedural rulings by the district court are likewise debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).                We have independently reviewed the

record     and    conclude       that    Johnson   has   not   made      the       requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.             We dispense with oral argument because the

facts    and     legal    contentions       are    adequately      presented         in   the

materials        before    the    court     and    argument    would         not    aid   the

decisional process.



                                                                                   DISMISSED




                                           - 2 -